Citation Nr: 9904296	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  97-10 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for the service-connected 
right carpal tunnel syndrome, currently evaluated as 10 
percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran had verified periods of active service from 
November 1971 to February 1976, May 1976 to May 1982 and from 
April 1987 to April 1994 with total active service of 20 
years and 29 days.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a December 1996 rating decision of the RO.  

The Board notes that, at his personal hearing conducted in 
March 1997, the veteran submitted a request for consideration 
of entitlement to increased ratings for his service-connected 
neck, shoulder and back disabilities.  A rating decision 
denying his claims for increase was issued in October 1997.  
The veteran later submitted additional information in support 
of his claims for increased ratings and asserted an 
additional claim for a total compensation rating based upon 
individual unemployability.  The Board notes that these 
issues have not been developed for the purpose of appellate 
review and are referred back to the RO for appropriate 
development.  



REMAND

The veteran contends that his service-connected right carpal 
tunnel syndrome is more disabling than as currently rated.  

The veteran was afforded VA examinations of his peripheral 
nerves and hands in April 1997.  The examination of the hands 
revealed no obvious anatomical defects.  The veteran had full 
range of motion of all fingers, and strength was equal and 
completely within normal limits.  The examining physician 
noted that a diagnosis of right carpal tunnel syndrome could 
not definitely be made.  

Neurologic examination of the peripheral nerves was also 
noted to be within normal limits except for a hypoactive-to-
absent left triceps reflex.  The final impression based on 
the examination of the veteran's peripheral nerves was that 
of history of bilateral hand pain associated with typing.  

It appears from the newly submitted evidence of record that 
the veteran has been examined by the United States Postal 
Service in order to determine his eligibility for employment.  
Copies of any reports associated with these medical 
examinations are not of record.  

In addition, the RO did not address whether the veteran's 
right carpal tunnel syndrome warranted compensation for 
functional loss due to pain or weakness, fatigability, 
incoordination, or pain on movement of a joint.  As such, the 
RO must address the applicability of 38 C.F.R. § 4.40 (1998) 
regarding functional loss due to pain and 38 C.F.R. § 4.45 
(1998) regarding weakness, fatigability, incoordination, or 
pain on movement of a joint.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Furthermore, it is essential that the 
examinations on which ratings are based adequately portray 
the anatomical damage and the functional loss, with respect 
to excursion, strength, speed, coordination and endurance.  
38 C.F.R. § 4.40.  The veteran is currently being rated by 
analogy under 38 C.F.R. § 4.124a, Diagnostic Code 8515 (1998) 
for paralysis of the median nerve.  The RO should also 
consider the most appropriate criteria to rate the veteran's 
service-connected right carpal tunnel syndrome.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:  

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his service-
connected right carpal tunnel syndrome 
since April 1997.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
including any reports of examinations 
conducted by the United States Postal 
Service.  

2.  The veteran should then be scheduled 
for other VA orthopedic and neurological 
examinations to determine the current 
severity of his service-connected right 
carpal tunnel syndrome.  All indicated 
testing in this regard should be 
completed.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should report detailed clinical findings 
and describe fully the extent to which 
the service-connected right carpal tunnel 
syndrome causes functional limitation, to 
include objective evidence of limitation 
of motion due to pain; and to make 
specific findings as to whether there is 
any evidence of swelling, deformity, 
atrophy, weakened movement, fatigability 
or incoordination.  Any functional 
impairment of the hand and fingers should 
be described fully.  A complete rationale 
for all opinions expressed must be 
provided in this regard.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issue remaining on 
appeal, to include consideration of the 
Court's holding in DeLuca.  The 
appropriate criteria to rate his service-
connected disability should also be 
considered.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, then he and his 
representative should be issued a 
Supplemental Statement of the Case, 
including the applicable rating criteria 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  

- 5 -


